DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner acknowledges receipt of Applicant’s Amendment filed on 06/07/2022. Claims 1 and 10-12 have been amended. No claims have been canceled or added.

Response to Arguments
Applicant's amendment filled on 06/07/2022, with respect to the claims 1 and 10-12 have been fully considered and are persuasive. Therefore, the rejections have been withdrawn.
Reason for Allowance
Claims 1, 10 and 12 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claims 1, 10 and 12, when considered as a whole, are allowable over the prior art of record. Specifically, prior art of record fail to clearly teach or suggest “causing a set of member vehicles to form a vehicular micro cloud in the roadway environment responsive to determining that the queue is present in the roadway environment so that determining that the queue is present triggers a formation of the vehicular micro cloud, wherein the vehicular micro cloud includes a set of vehicles which each share all of their unused vehicular computing resources with one another to generate a pool of vehicular computing resources that exceeds a total vehicular computing resources of any single member vehicle and is used to benefit the set of member vehicles; and determining, by the unused vehicular computing resources, information associated with the queue.” 
	The first closest prior art, Addepalli et al.  (US Pub. No.: 20170251339 A1) discloses a method includes receiving, by a processor of a data collector, a request for sensor data related to an event. The method also includes sending a plurality of requests for the sensor data to a plurality of on-board units (OBUs), respectively, where the plurality of OBUs is associated with a plurality of vehicles, respectively. The method further includes receiving a plurality of responses from the plurality of OBUs, respectively, wherein each response of the plurality of responses includes a sensor data item related to the event. In more specific embodiments the plurality of requests is sent to the plurality of OBUs based on the plurality of OBUs being located within a certain proximity to the event. In yet further embodiments, each sensor data item of the plurality of responses is encapsulated with a respective tag.
	The second closest prior art, Higuchi et al. (US Patent No.: 10,896,609 B2) disclosure includes embodiments for cooperative parking space search by a vehicular micro cloud. In some embodiments, a method includes determining that an ego vehicle is traveling in search of an available parking space. In some embodiments, the method includes forming a vehicular micro cloud responsive to the determination that the ego vehicle is traveling in search of the available parking space.
	The third closest prior art, Altintas et al. (US Patent No.: 10,334,405 B2) disclosure includes embodiments for identifying a geographic location for a stationary micro-vehicular cloud. In some embodiments, a method includes receiving, by an onboard unit of a connected vehicle, a wireless beacon including a unique identifier of an infrastructure element which broadcasted the wireless beacon. The method includes identifying, based on the unique identifier, a geographic location for a stationary micro-vehicular cloud. In this way the geographic location of the stationary micro-vehicular cloud is identified without the use of global positioning system (“GPS”) data.
	Thus, combination of references do not disclose above indicated limitation as applied in all independent claims. Therefore, 1-20 are allowed.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHARMESH J PATEL whose telephone number is (571)272-2690.  The examiner can normally be reached on Monday-Friday 8:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha D Banks-Harold can be reached on (571) 272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DHARMESH J. PATEL
Examiner
Art Unit 2465



/DHARMESH J PATEL/Examiner, Art Unit 2465


/MARSHA D BANKS HAROLD/Supervisory Patent Examiner, Art Unit 2465